I agree with the majority opinion except as to divisions 2 and 5, but do not agree with Mr. Justice Angstman's view that the court should not have instructed the jury with respect to murder in the second degree. *Page 570 
It is my belief that Snyder fired the first shot but the jury did not take that view; and, as I read the record, there is substantial testimony, even without the first "dying declaration," to sustain the verdict, and such being the case it is not within my province to interfere on that score.
It is altogether probable that the jury's verdict rests upon the first declaration. Such of it as went to the jury is in the exact words of the defendant, while the two later ones are based upon the recollections of Kelly and Daley. The first declaration goes into much greater detail on material points than do the two later ones. The first declaration, therefore, is all-important. With due deferenec to the opinion of my associates who compose the majority in this case, I think the first declaration should not have been admitted, and, further, that there was error in the method followed in admitting so much of it as was received at the instance of the state.
1. A dying declaration is hearsay, and hearsay fraught with danger, involving, as it does, the liberty, and often the life, of one accused of felonious homicide. While it has been said that the reception of a dying declaration violates all rules of evidence (State v. Carter, 107 La. 792, 32 So. 183), it is admitted because of necessity, from motives of public policy, and without it the slayer might go unpunished. It must be received with great caution (State v. Martin, 76 Mont. 565,248 P. 176), and the rules governing its admissibility must be followed carefully. When we consider the dramatic setting of a dying declaration, which sometimes carries the evidence far beyond its merits, we appreciate the more the strictness which hedges about its admission.
Our statute, section 10531, subdivision 4, Revised Codes 1921, provides: "In criminal actions, the act or declaration of a dying person, made under a sense of impending death respecting the cause of his death" is admissible.
In State v. Martin, supra, Mr. Justice Holloway, in a well-considered opinion, quoted the following from Rex v.Woodcock, 1 Leach C.C. 500: "Now the general principle on which this species of evidence is admitted is that they are declarations *Page 571 
made in extremity, when the party is at the point of death, and when every hope of this world is gone; when every motive to falsehood is silenced, and the mind is induced by the most powerful considerations to speak the truth; a situation so solemn, and so awful, is considered by the law as creating an obligation equal to that which is imposed by a positive oath administered in a court of justice." And also the following from 3 Wigmore on Evidence, second edition, section 1440: "It follows, from the general principle, that the belief must be, not merely of the possibility of death, nor even of the probability, but of its certainty. A less stringent rule might with safety have been adopted; but this is the accepted one. The tests have been variously phrased: there must be no `hope of recovery'; `a settled expectation of death'; `and undoubted belief.' Their general effect is the same. The essential idea is that the belief should be a positive and absolute one, not limited by doubts or reserves; so that no room is left for the operation of worldly motives."
In the Martin Case we declared: "It will be observed that the rule requires, as a condition precedent to the admissibility of the declaration, preliminary proof of the concurrence of the following conditions: (1) That the declaration was made by adying person, or in the more flowery phrases of the courts, by one in extremis or in articulo mortis; (2) that the declaration was made under a sense of impending death; (3) that the declaration relates to the cause of the declarant's death, or, more exactly, to the cause of his dying condition."
While it may be conceded that Snyder was in a dying condition at the time the declaration was made, no preliminary showing was made that he knew it, or that he made the declaration under a sense of impending death. Upon this vital point there was no showing whatever unless it can be said that the response he made to Miss Hogan's admonition, referred to hereafter, supplied it.
When the state began its proof looking to the admission of the alleged dying declaration, counsel for the defendant asked the court to excuse the jury in order to ascertain whether the *Page 572 
declaration was entitled to admission in evidence. The court denied the request. Had it been granted, in accordance with the suggestions made in State v. Kacar, 74 Mont. 269,240 P. 365, and State v. Vettere, 76 Mont. 574, 248 P. 179, wherein that procedure is approved, much of the resulting confusion would not have occurred, and probably the error would have been avoided. This is made plain when the conditions under which the declaration was made are understood. It was made at St. James Hospital, in Butte, at 10:30 in the morning, about five hours after Snyder was shot. About Snyder's bed were Levinski, the deputy county attorney, a newswriter, and Miss Hogan, a stenographer of sixteen years' experience, then employed in the county attorney's office. The questions were asked by Levinski and answered by Snyder. They were taken down accurately by Miss Hogan and transcribed correctly by her.
This is the way this so-called dying declaration was put before the court: Miss Hogan having taken the stand, said she was a stenographer in the county attorney's office, that she had seen Snyder at the hospital, had taken the testimony, and so forth. She said: "Mr. Levinski questioned Mr. Snyder concerning his wounds, and he made answers," and then, over objections fully challenging the procedure being followed and the absence of a preliminary showing, which were overruled, the prosecuting officer, omitting all questions and answers prior to the time Levinski left the room, elicited the statement Snyder made to Miss Hogan, and was permitted to select from the transcript such questions and answers as he desired. The testimony of Snyder, even if admissible, did not go to the jury in consecutive form. This is illustrated by a part of Miss Hogan's cross-examination, in which she was asked if she did not read a portion of the testimony and then turn back a page or two and read, to which she said, "Yes sir." "Q. They were not read in the order in which the answers were made by Mr. Snyder? A. Well, I don't quite understand your question. Q. Well, for instance, you turned over several pages and answered certain questions, and then you turned *Page 573 
back several pages afterwards and answered certain questions? A. Yes sir."
Here is what took place at the hospital: At the beginning of the statement, after Snyder had given his name and his place of residence, Mr. Levinski said: (1) "Q. Mr. Snyder, on account of the nature of your wounds that you have, it is a very serious question whether or not you may pull through, you understand that? A. Yes sir. (2) And in view of the fact that death may be impending, I would like to have you make a statement as to how you happened to come to have these injuries, these wounds, and who inflicted them, if you would give that to us. A. Well, I will say that I can. Q. Do you know who shot you? A. Yes. Q. Who was it? A. Bert Le Duc. Q. Was it the same Bert Le Duc, a former deputy sheriff? A. Yes sir. Q. What time was it that you were shot? A. Oh, I guess it was about six o'clock. Q. Do you know where you were at that time? A. Yes sir. Q. Where? A. I was at the Lisa Block where I room. Q. What was your room number in the Lisa Block? A. 16. Q. How did Le Duc come to shoot you? A. Well, he bawled my partner out. Q. Who was your partner? A. Clement Ostediek. Q. Was he rooming with you? A. Yes sir. Q. You say Le Duc had bawled your partner out? A. Listen, the story goes like this. My partner went up early this evening and another fellow happened to go up with him, and Le Duc did not like this other fellow, told him to stay away a couple of times, and so he bawled my partner out, told him to move, and my partner packed up his stuff and took them over to a friend's on Main Street. [At this point Mr. Levinski called to the telephone.] By Miss Hogan: You had better rest until Mr. Levinski returns. By Mr. Snyder: I think I will be done by then; everything is getting pretty dark."
It is upon Snyder's reply to Miss Hogan's admonition that the admissibility of the declaration depends. Upon this isolated statement, over the strenuous objections of counsel for defendant, the court admitted the portions of the declaration. The court did not then have before it the preliminary questions *Page 574 
which appear in the statement, notably those I have marked (1) and (2), nor a statement made almost immediately after Levinski returned, in which Snyder said: "I am not going to give up * * *." What did Snyder mean when he said, "I think I will be done by then; everything is getting pretty dark?" Did he mean that he would be unable to continue the statement, and so be done with it, or did he mean that he was about to die? The state, of course, contends for the latter interpretation. If that interpretation were adopted it would not be conclusive necessarily. (30 C.J. 265, 266.) This followed quickly after questions (1) and (2) and there is no suggestion of despair in the answers to those. Snyder was in a weakened condition. When he replied to Miss Hogan, did he think he was about to pass into unconsciousness? He did not become unconscious. When Levinski returned, after a moment's absence, he said to Snyder, "All right, go ahead," and Snyder responded: "He told me to get out," and continued his testimony. Almost immediately he said, "I am not going to give up," and so forth. Here the state contends that he meant he was not going to give up making his statement, and the majority of the court agrees. I refrain from comment.
After the two slight interruptions about the time Snyder said he was not going to give up, he continued to give his answers in a clear and logical manner. After the statement to Miss Hogan there was not an intimation that he was testifying under a sense of impending death. What was his mental state when he made that reply? Who knows? Be it remembered that neither the court nor jury occupied an advantage over ourselves in judging upon this. Miss Hogan was testifying from a written instrument, a copy of which we have in the record in its entirety, although the jury did not have it. When the declaration is read in its entirety, and not in fragments, in my opinion, it clearly does not come within the undoubted rule laid down in State v. Martin, supra, where we said: "There is but one rule of evidence which measures the quantum of proof in a criminal case." The burden was on *Page 575 
the state to prove beyond a reasonable doubt that Snyder made his declaration under a sense of his impending death. I say the state did not successfully bear that burden. Had the question of the admissibility of the declaration been submitted to the court as it should have been, I doubt if the court would have admitted it.
In their eagerness to convict, prosecuting officers should remember that it is their duty to do justice to the person on trial as well as to the state.
2. The surrounding circumstances shown do not affect the point in question here one way or another, but there is another strong reason to doubt that the first declaration was a dying declaration. It shows Snyder in a revengeful mood, not at all forgetful of worldly affairs. In that respect it differs to a remarkable degree from the declarations made by him to the witness Daley the next day and particularly at night when death was rapidly approaching. I do not believe that at the time of his first declaration Snyder thought death was near, or that it would be the inevitable result of his wounds. He thought it probable, no doubt, but that is not enough.
3. Proceeding now upon the assumption that the declaration should have been admitted. It was, in a measure, made under official sanction. All questions and answers were written down. The answers were dictated by the deceased. The official stenographer was in a position to give Snyder's exact words. "Where such declarations are taken down in writing, at the time they are uttered, although not signed by the deceased, being more reliable and accurate than the memory of most men, they should be produced and read at the trial." (People v. Callaghan,4 Utah, 49, 6 P. 49; and see Scales v. State, 96 Ala. 69,11 So. 121.)
We must not fall into error by failing to distinguish between a memorandum prepared by someone other than the declarant, not signed by him, and a statement actually dictated by the declarant, whether signed by him or not. The declaration made by Snyder, containing his actual words, and being the best evidence of what he said, if admissible, should *Page 576 
have been presented to the jury as he gave it (subject, of course, to the duty of the court to exclude incompetent parts thereof), in order that the jury might have the declaration in consecutive order with due regard to the correlation of its parts. In no other way can it reflect, even approximately, that essential factor — the state of Snyder's mind when he gave it. Surely authority is not called for upon principles of justice so elementary.
But it is said that the state having offered a part of the declaration, the defendant was at liberty to offer the rest. That this is fallacious is obvious when we remember that defendant contended at all times that the declaration was wholly inadmissible for the want of a proper foundation. No such situation was presented in State v. Vettere, supra.
Convinced that the admission of the first declaration in evidence was error, which was emphasized by the manner in which parts of it were presented to the jury, I think the defendant should be granted a new trial.